By the Court.
October 22, 1855, Albert Claypool* and others-borrowed of Solomon Sturges & Co. forty-seven ^hundred dollars, and gave their note to Sturges & Co. for five thousand dollars, at three months. Sturges & Co. thus reserved twenty-four per cent, per annum on five thousand dollars. To a suit upon the note the makers of the same pleaded usury, and claimed to be exempt from all interest until after the note matured. Sturges & Co. claimed to recover interest at the rate of ten per cent, per annum on the forty-seven hundred dollars from the date of the note, it being lawful at that date to contract for that rate of interest. The district court gave Sturges & Co. judgment for the money loaned, and interest at the rate of six per cent, per annum from the date of the-note. On petition in error filed by the makers of the note: Heldr that the judgment of the district court was right.

Judgment affirmed.

P. Van Trump, for plaintiffs in error.
Hunter & Daugherty, for defendants in error.